Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a costume apparatus, classified in A63H 33/00.
II. Claims 18-20, drawn to a method of entertaining an audience, classified in A63J 5/00.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In this case the apparatus as claimed can be used in a materially different process of using such as hanging on a support for displaying a costume in a store.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As listed above the inventions I and II are classified in different areas and the costume apparatus can be used in an entirely different process of using.  Thus it would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kathleen Chaffee on 10/25/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
Claims 4, 6, 7, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preambles “The pair of second arm coverings” in claim 4, “The leg covering” in claim 6, “The leg covering” in claim 7, and “The projectile” in claim 15 are not consistent with “A costume apparatus” in claim 1.  
Claim 14 is indefinite because, the limitation “a projectile launcher” does not appear to be connected to the costume apparatus as forth in claim 1, and it appears to be just an accessory that can be used with the claimed costume.  Claim 15 is indefinite for being depending upon claim 14.
Claims 10, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to specifically disclose in details how the cooling fan attaches and/or operates in the head or the body pod, each tassel “is actuatable, capable of spinning upon activation”; and “a mechanism to shake the tail portion of the body pod with or without the body pod covering comprising tail feathers” as set forth in both claims.  The specification briefly disclose the cooling fan in the head or the body pod, the tassel and the tail portion function, but not specific mechanisms and how such mechanisms connect and operate with the body pod and/or the head of the costume.  Accordingly, no meaningful prior art can be applied to such limitations without clear disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keen U.S. Patent 6,041,436.
Regarding claim 1, Keen discloses a costume system comprising a character head (40) having a character appearance suitable for covering a head of a user; a body pod or suit (12) having a character body shape; a removable body pod cover (43, 45) having a character appearance.  It is noted that Keen fails to specifically disclose the character as a chicken as claimed.  However, Keen discloses in column 4, lines 46-51, “…the characters including, but not limited to monsters, robots, heroes, dinosaurs, animals or the like”.  Therefore, it would have been a matter of design choice to change the character with the chicken head, the defeathered chicken body shape in the body pod and the chicken feather appearance in the removable body pod cover as claimed to accommodate any particular ornamental design since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish over the prior art.  In re Seid, 73 USPQ 431 (CCPA 1947).
Claim 2, Keen discloses a pair of first arm coverings (52) for covering arms of a user.  As for the chicken wing skin appearance, please see the above explanation in claim 1.
Claim 3, Keen discloses a pair of second arm coverings (54).  As for the feathered chicken wing appearance, please see the above explanation in claim 1.
Claim 4, as for the specific material, please see the above explanation in claim 1.
Claim 5, Keen discloses a leg covering (48, 50) suitable for covering the legs of a user.
Claim 6, as for the chicken leg appearance, please see the above explanation in claim 1.
Claim 7, as for the specific pattern for the leg covering, please see the above explanation in claim 1.
Claim 8, the pair of first arm coverings (52) is separate from the body pod.
Claim 9, wherein the pair of second arm coverings (54) are separate or detachable from the body pod.
As for claim 12, the specific material of the body pod cover dictates by the specific character and it considers an ornamental feature and it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish over the prior art.  In re Seid, 73 USPQ 431 (CCPA 1947).
Claim 13, Keen discloses an accessory component such as wings, horns, claws, and the like (see col. 5, lines 6-7).
As for claims 14-15, the recited “a projectile launcher” as explained in the 112 Rejections above appears to be just an accessory to be used with the costume.  The use of a projectile launcher such as water blaster, confetti or glitter launcher/gun, etc. is extremely well known in the art and commercially available, and it would have been a matter of design choice to add any particular accessory as mentioned above in any particular play environment. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keen as applied to claim 1 above, and further in view of Barbosa U.S. Patent 3,382,504.
It is noted that Keen fails to show the body pod having a tail portion.  However, Barbosa discloses it is known in the art a costume (2) having a body pod (3) with a tail portion (7) (Figs. 2 and 3).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the body pod of Keen with the tail portion as taught by Barbosa for the purpose of accommodating any particular design and/or character appearance.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711